Citation Nr: 9934760	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  99-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

Entitlement to service connection for hepatitis, residuals of 
gall bladder removal, diabetes mellitus, and vascular 
problems of the lower extremities.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1980 and many years of service with the U.S. Army Reserve.  
He had service in Vietnam during the Vietnam Era.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for hepatitis, residuals of gall bladder removal, 
diabetes mellitus, and vascular problems of the lower 
extremities based on exposure to herbicides.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking hepatitis and liver disorders, residuals of gall 
bladder removal, diabetes mellitus, or vascular problems of 
the lower extremities, first demonstrated in the 1990's, to a 
service-connected disability or to an incident of service, 
including exposure to an herbicide agent or chemical.


CONCLUSION OF LAW

The claims for service connection for hepatitis, residuals of 
gall bladder removal, diabetes mellitus, and vascular 
problems of the lower extremities are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where diabetes mellitus or cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).


Service connection may be granted for a disease based on 
exposure to agent orange, a herbicide agent, when there is 
medical evidence linking it to such incident.  Combee v. 
Brown, F. 3d 1039 (Fed. Cir. 1994).  If a veteran was exposed 
to an herbicide agent during active military, naval or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption of 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

A review of the evidence in the veteran's claims folder shows 
that service connection is in effect for residuals of a left 
ankle injury, rated 10 percent; status post dislocation of 
the left elbow, rated zero percent; cervical strain, rated 
zero percent; and a scar of the left scalp, rated 
zero percent.

The 1966-1980 service medical records are negative for 
hepatitis, gall bladder problems, diabetes mellitus, and 
vascular problems of the lower extremities.  The post-service 
medical records show that the veteran underwent a VA medical 
examination for residuals due to exposure to agent orange in 
August 1984.  Blood tests showed elevated glucose and liver 
function studies.  Liver disorders, including gall bladder 
problems, diabetes mellitus or vascular disorders of the 
lower extremities were not specifically found at this 
examination.

The post-service medical records do not indicate the presence 
of any of the veteran's claimed disorders until the 1990's.  
A service department medical screening summary for 
cardiovascular risk in May 1993 showed elevated blood 
pressure of 152/94.  It was noted that the veteran's 
collective risk factors, including fasting blood sugar, did 
not exceed primary screen limits and that he should be 
cleared for the Army's Physical Fitness Test.  Private 
medical reports show that the veteran underwent blood testing 
and urinalysis in August 1994.  The blood study revealed 
elevated liver function studies and the urinalysis was 
negative for sugar.  A private medical report of liver biopsy 
in January 1998 shows diagnoses of chronic hepatitis with 
fatty metamorphosis and bridging fibrosis (Ludwig's Stage 
III).  It was noted that the veteran's iron stores were 
mildly increased, both within hepatocytes and Kupffer's 
cells.  A private medical report received in 1999 notes that 
the veteran is under care for diabetes type II and fatty 
liver disease.  

The medical evidence does not link any of the claimed 
disorders, first found many years after service, to a 
service-connected disability or to an incident of service, 
including exposure to an herbicide agent or chemical.  A 
claim for service connection for a disability is not well 
grounded where there is no medical evidence linking the 
claimed disability to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that he was 
exposed to herbicide agents and/or chemicals during service 
in Vietnam during the Vietnam Era, and that this exposure 
caused the claimed disabilities.  He maintains that this 
exposure was the cause of the removal of his gall bladder in 
1993 and of the severe cellulitis of both his lower legs 
found in 1994 that requires him to wear hose on a daily 
basis.  This lay evidence is not considered competent 
evidence to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran has submitted environmental, scientific, and 
service department studies indicating that exposure to 
herbicide agents and/or chemicals are risk factors for 
glucose intolerance, liver damage, and peripheral vascular 
disease, but none of this evidence specifically links any of 
his claimed disabilities, found many years after service, to 
exposure to a herbicide agent or chemical while in service.  
The evidence shows that he had Vietnam Service and the Board 
concedes that he was exposed to herbicide agents during this 
service, See VA Adjudication Procedure Manual M21-1, Part VI, 
para. 7.20b (as in effect prior to April 5,1999), but the 
evidence does not demonstrate the presence of any of the 
claimed disabilities until the 1990's or a disease specific 
to agent orange listed in 38 C.F.R. § 3.309(e).  The veteran 
has submitted extensive scientific evidence generally 
discussing the effects of herbicide agents, but the Board 
finds this evidence too general and inconclusive to well-
ground the claim.  See Mattern v. West, 12 Vet. App. 222 
(1999).

In this case, there is no competent (medical) evidence 
showing the presence of any of the claimed disabilities until 
the 1990's and there is no competent evidence linking any of 
these disorders to a service-connected disability or an 
incident of service, including exposure to a herbicide agent 
or chemical.  Hence, the veteran's claims for service 
connection for hepatitis, residuals of gall bladder removal, 
diabetes mellitus, and vascular problems of the lower 
extremities are not plausible, and they are denied as not 
well grounded.

The Board notes that the question of an association of 
diabetes mellitus with herbicide agents is open.  Based on 
recent studies, including some cited by the veteran in his 
proffered scientific nexus evidence,

The Secretary has concluded that the 
NIOSH study is potentially important 
enough that it warrants a full review by 
NAS as soon as possible, and he has 
directed VA to amend its contract with 
NAS for the third biennial update to 
require a special report on herbicide 
exposure and diabetes, as a separate 
deliverable, within approximately six 
months. The Secretary will make a 
determination as to whether there is an 
association between herbicide exposure 
and diabetes mellitus after NAS has 
reviewed the NIOSH report.

64 Fed. Reg. 59240 (Nov. 5, 1999).

The Board notes that the RO denied the claims for service 
connection for hepatitis, residuals of gall bladder removal, 
diabetes mellitus, and vascular problems of the lower 
extremities on the merits and finds no prejudice to the 
veteran in appellate denial of the claims as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claims for 
service connection for hepatitis, residuals of gall bladder 
removal, diabetes mellitus, and vascular problems of the 
lower extremities at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report showing the presence 
of the claimed disorder with an opinion linking it to an 
incident of service or a scientific report specifically 
linking the claimed disability to exposure to an herbicide 
agent or chemical while in service.  Robinette v. Brown, 8 
Vet. App. 69 (1995).





ORDER

The claims for service connection for hepatitis, residuals of 
gall bladder removal, diabetes mellitus, and vascular 
problems of the lower extremities are denied as not well 
grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

